In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00240-CV

TEXAS DEPARTMENT OF                        §   On Appeal from the 97th District
TRANSPORTATION, Appellant                      Court

                                           §   of Montague County (2020-0331M-CV)
V.
                                           §   April 28, 2022

MARK SELF AND BIRGIT SELF,                 §   Memorandum Opinion by Justice
Appellees                                      Bassel

                        JUDGMENT ON REHEARING

      After reviewing Appellees Mark Self and Birgit Self’s motion for rehearing and

Appellant Texas Department of Transportation’s motion for rehearing and motion

for rehearing en banc, we deny the motions; withdraw our opinion and judgment

dated February 10, 2022; and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part. We reverse the portions of the trial

court’s order denying TxDOT’s plea to the jurisdiction as to the Selfs’ negligence
claim and inverse-condemnation claim, and we render judgment dismissing those

claims. We affirm the remainder of the trial court’s order that denies the plea to the

jurisdiction on the Selfs’ independent-contractor claim.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dabney Bassel
                                         Justice Dabney Bassel